Citation Nr: 9912857	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to clothing allowance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 18, 1971, to 
December 13, 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 letter decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDING OF FACT

The veteran has not established service connection for any 
disability.


CONCLUSION OF LAW

As the law and not the evidence is dispositive, the claim is 
denied and the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  38 U.S.C.A. §§ 1162, 5107 (West 1991); 38 C.F.R. 
§ 3.810 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a clothing 
allowance.  After a review of the record, the Board finds 
that the veteran's claim lacks legal merit and entitlement 
under the law and must be denied and the appeal to the Board 
terminated.

The pertinent statute provides that the Secretary under 
regulations which the Secretary shall prescribe, shall pay an 
annual clothing allowance to each veteran who (1) because of 
a service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication which (A) a physician 
has prescribed for a skin condition which is due to a 
service-connected disability, and (B) the Secretary 
determines causes irreparable damage to the veteran's 
outergarments.  38 U.S.C.A. § 1162 (West 1991).  The 
pertinent regulation provides that a veteran who has a 
service-connected disability, or a disability compensable 
under 38 U.S.C. § 1151 as if it were service-connected, is 
entitled, upon application therefor, to an annual clothing 
allowance payable in a lump sum as specified in 38 U.S.C. 
1162.  38 C.F.R. § 3.810 (1998).

Both 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 require that in 
order for a veteran to be eligible for a clothing allowance, 
the veteran have a service-connected disability, or a 
disability which is compensable under 38 U.S.C. § 1151 as if 
it were service-connected.  The veteran in this case has not 
established service connection for any disability, nor has he 
established entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for any disability as if it were service-connected.

The veteran, at his November 1998 hearing before the 
undersigned, stated that he felt he was entitled to a 
clothing allowance due to the wear and tear on his garments 
occasioned by his use of a leg brace, caused by the 
amputation of his great toes.  However, the Board notes that 
entitlement to service connection for the partial amputation 
of both great toes was denied by means of a July 1973 rating 
decision.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case the law and not the 
evidence is dispositive.  The veteran has claimed entitlement 
to a benefit which requires a service-connected disability or 
a disability which is compensated as if service-connected 
pursuant to 38 U.S.C. § 1151.  The veteran has not 
established service connection for any disability, nor has he 
established entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for any disability as if it were service-connected.

Accordingly, the Board finds that as the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
38 U.S.C.A. §§ 1162, 5107 (West 1991); 38 C.F.R. § 3.810 
(1998).


ORDER

As the law and not the evidence is dispositive, the veteran's 
claim is denied and the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

